Title: To James Madison from James Monroe, 13 December 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Decr. 13. 1802
Major James Barbour of Orange has lately intimated a desire that I wod. make you acquainted with his wish to visit Europe in some station, in which he might render service while it contributed to defray his expence. The consulate, & the comn. to adjust claims with Spain are the objects to which his attention is directed. I think him a young man of genius & good capacity for business, and have no doubt with the instructions he wod. of course receive, that he wod. be well qualified for either station. His acquaintance with the law might be of some use in the latter case.
As Mr. Pintard passed here lately, he reminded me of his correspondence with me while he was at Madiera as Consul, and expressed a wish that I wod. state to you what I heard of his character abroad. I recollect hearing him often spoken of as a man of merit, and I think by many as a republican. I was under a very favorable impression of his claim to the good opinion of his countrymen and of his character generally, in reference to his office & in point of morality. I therefore very readily state what I recollect of him. Very sincerely I am Dear Sir yours
Jas. Monroe
Mr. Page is governor, Mr. Hay, Brokenborough member from Essex, & Grymes from Shanadoah are counsellors, in the place of Wood, White & Pendleton, the two first removed & the last resigned.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Barbour”). Addressee not indicated; assigned on the basis of the contents of Pintard to JM, 3 Dec. 1802, and n. 1, and Barbour to JM, 9 Dec. 1802.



   
   John Page was elected governor by a joint vote of the House of Delegates and Senate of the Virginia General Assembly on 11 Dec. 1802 and served in that office for three one-year terms (JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month and year in which the session began., Dec. 1802 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5513], p. 10).



   
   On 11 Dec. George Hay was elected to the Council of State, replacing John Pendleton, who had been auditor of public accounts before his election to the Council of State in 1796. William Brockenbrough, the representative for Essex County, replaced John W. White, who had represented Bath County in the General Assembly before being elected to the council in 1798. Philip Grymes, the representative for Rockingham County, was chosen to replace former governor James Wood on the council (ibid., p. 10; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 7:75 n. 12; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 8:391, 534; Cynthia Miller Leonard, The General Assembly of Virginia, July 30, 1619–January 11, 1978: A Bicentennial Register of Members [Richmond, 1978], pp. 211, 229, 237).


